DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “when the downlink control information being detected in a common search space, determine that a first starting position used for a frequency domain scheduling on the first BWP as a second starting position of a frequency domain range of the first control resource set”. It is unclear how to determine the “first starting position for a frequency domain on the first BWP” as the “second starting position of a frequency domain range of the first control resource set” because details are NOT provided to achieve desired goals. For example, how to use detected DCI is used in the determination. One ordinary skilled in the art would not able to determining the first position and second starting position based on the information provided.
Independent claim 7 recites “wherein, when the downlink control information being detected in a common search space, a first starting position of the data that can be mapped onto the predetermined resources is a second starting position of a frequency domain range of a first control resource set configured on the first BWP”. It is unclear how to map the first starting position of the data onto the second starting position of a frequency domain range of a first control resource set because details are NOT provided to achieve desired goals. Also, the term “can be” should not be used in the claim language. 
Dependent claims 2-6 and 8-10 are rejected because each of them has the same problem as that of the corresponding independent claim.
Furthermore:
Claim 3 recites “a third receiving unit configured to receive first configuration information of the first control resource set configured on the first BWP transmitted by a network device, the first configuration information comprising information on the frequency domain range of the first control resource set”, which appears to be inconsistent with “a first receiving unit configured to, on a first BWP, receive downlink control information carried by a first control resource set” in claim 1.
Claim 6 recites “wherein the apparatus further comprises: a fourth receiving unit configured to receive second configuration information of the first BWP transmitted by the network device, the second configuration information comprising a highest index of physical resource blocks of the first BWP”.
The prosecution on merit cannot continue because essential elements of invention are not provided.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665. The examiner can normally be reached M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JIANYE WU/           Primary Examiner, Art Unit 2462